Citation Nr: 1411887	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  12-02 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable rating for right knee patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The Veteran served on active duty from August 1998 to August 2006.

This appeal to the Board of Veterans' Appeals (BVA) is from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for right knee patellofemoral pain syndrome and assigned an initial, noncompensable disability rating.

The Veteran testified at a video-conference hearing in September 2013 before the undersigned; a transcript of this hearing is of record.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination of his right knee in December 2011.  His testimony before the Board in September 2013 suggests a worsening of his condition.  Therefore, an examination should be scheduled to assess the current severity of his right knee disability, and any recent VA treatment records should be obtained.  Efforts should also be undertaken to obtain the private treatment referenced by the Veteran at his hearing.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the private treatment provider who treated his right knee in 2007 and 2008 (for physical therapy), as  he mentioned during the September 2013 hearing.  Take the necessary steps to obtain copies of these records.

2.  Make arrangements to obtain the Veteran's VA treatment records, dated since November 2013.

3. Thereafter, arrange for a VA examination of the Veteran's right knee.   In conjunction with the examination, the claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should identify all manifestations of the Veteran's right knee patellofemoral pain syndrome.

The examiner should conduct range of motion testing of the right knee (expressed in degrees).  The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether there is any lateral instability and/or recurrent subluxation in the knee, and if so, the severity thereof.  

A complete rationale for all opinions must be provided.

4.  Next, review the claims file and ensure that all of the foregoing development has been conducted and completed in full.  If the examination report does not include adequate responses to the specific information requested, it must be returned to the providing examiner for corrective action.

5.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



